DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7, 8, 14, 17, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7, 14, 17, 19, 20, all abbreviations, symbols, acronyms, functional designations, sigla, letter combinations, code names, initialisms, nicknames, mnemonic devices, project names, alphabetical contractions and general slang must be positively defined and identified in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/2019/133048 (Intel Corporation) in view of CN 101969662 (He).
Intel Corporation discloses an apparatus configured to be employed in a network management component of a 5G network system (5GS) (figure 1, 2, paragraphs 18, 933, 1025, etc. the apparatus is in a network, is a component of that network and manages some part of the network) comprising a service producer (paragraphs 11, 22) comprising one or more processors (#210) configured to obtain raw measurements of network functions (NFs) communicatively coupled to one another via service based interfaces in a 5G core (5GC) of the 5GS (paragraphs 533, 534, 536, etc.).  Generate performance measurements corresponding to one or more NFs based on the raw measurements, wherein the performance measurements are used to determine a success rate (paragraphs 1032, 1091, 1109, 1111, etc.). Report the performance measurements (figure 61, #6118) to a service consumer (figures 4, #404, 406, paragraphs 47, 50).   A radio frequency (RF) interface (#208), configured to provide, to RF circuitry (#202, 204), data for transmitting a communication of the report based on the performance measurements (paragraph 533). Intel Corporation teaches the use of performance measurements are used to determine a success rate of authorization.  He teaches the use of performance measurements are used to determine a success rate of authorization for the purpose of provide a UE measurement reporting for RACH optimization method and system for measurement of UE report can make network side knows the overall RACH process for providing relevant information to network side based on the overall RACH process related information to optimize the RACH process, note figure 3, #303, paragraphs 59, 79, 83, etc.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of performance measurements are used to determine a success rate of authorization for the purpose of provide a UE measurement reporting for RACH optimization method and system for measurement of UE report can make network side knows the overall RACH process for providing relevant information to network side based on the overall RACH process related information to optimize the RACH process, as taught by He, in the apparatus configured to be employed in a network management component of a 5G network system (5GS) of Intel Corporation in order to related information produced during successfully accessing the RACH, and/or related information generated during unsuccessfully accessing the RACH.

    PNG
    media_image1.png
    444
    489
    media_image1.png
    Greyscale

Regarding claim 13, the apparatus is employed in a terminal which is also a network device, it’s part of the network, and is rejected for the same reason stated above.  The claim is in alternative form.

    PNG
    media_image2.png
    376
    477
    media_image2.png
    Greyscale

Regarding claim 15, this claim is the product version of claims 1 and 15, and is rejected for the same reason, note paragraphs 9, 25, 31, etc, and figures 2 and 3. 

    PNG
    media_image3.png
    454
    498
    media_image3.png
    Greyscale

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.



    PNG
    media_image4.png
    528
    485
    media_image4.png
    Greyscale

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/2019/133048 (Intel Corporation) in view of CN 101969662 (He), as applied to claim 16 above, and further in view of EP 985,285 (Motorola Incorporated). 


Intel Corporation in view of He discloses all subject matter, note the above paragraphs, except for measure a performance of registration process based on the performance measurements comprising a number of initial registration request.  Motorola Incorporated teaches the use of measuring a performance of registration process based on the performance measurements comprising a number of initial registration request for the purpose of elevating registration level of at least a part of a communication system, note claims 1 and 4.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of measuring a performance of registration process based on the performance measurements comprising a number of initial registration request for the purpose of elevating registration level of at least a part of a communication system, as taught by Motorola Incorporated, in order to scheduling or coordinating transmission of a large number of messages on a single channel in an orderly fashion.

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 2-6, 9-12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 7, 8, 14, 17, 19, 20, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication 2015/0365462 discloses performance measurements are used to determine a Protocol Data Unit (PDU) session creation performance.
KR 101284677 shows performance measurements are used to determine a network event exposure performance.






If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645